Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Office Action is sent in response to Applicant’s communication received on 09/11/2020 for application number 16979882. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
   
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/11/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendments
4.	The preliminary amendments filed 09/11/2020 has been entered and made of record.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claim(s) 1-10, 12-15, 19-22 and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jingu et al, [US Pub. No.: 2017/0111624 A1].
Re. Claim 1, Jingu discloses:
A system, comprising: an endoscope including a scope and an image sensor [Fig.1 el 1, scope and image sensor], the image sensor being configured to capture medical image data that includes effective image portion data and a mechanical vignetting portion data [image sensor configured to pick medical image data  and a vignetting portion which outside the image circle Ica, occurs within the image pick up surface of the image pick up device 12 |Fig. 2 el 31 & 32, Para 0027], the mechanical vignetting portion data of the medical image data being generated due to mechanical vignetting caused by a difference in the image sensor which generates the medical image data and the scope [a first modification of the judgment method is a method of determining luminance difference between a vignetting measurement area and an effective image area included inside the image circle IC which is interpreted as the scope |0092]; 
and circuitry configured to determine evaluation information from image data which is from the effective image portion data, and execute a control process to at least partially control at least one of an autofocus processing, and an auto white balance processing on the endoscope on the basis of the evaluation information [total reflection vignetting occurs, a vignetting portion, which is not an effective image, occurs around an effective image area, and an inner surface of a lens frame of the image pickup optical system 11 may be displayed in the vignetting portion due to the total reflection vignetting in the inner surface |Abstract, Figs. 3-4, Para 0022-0028, 0031].


wherein: the determining by the circuitry of the evaluation information determines the evaluation information from only the medical image data which is from the effective image portion data [An endoscope image 41 obtained by processing an image signal acquired in gas includes an effective image area inside the image circle IC |0056].

Re. Claim 3, Jingu discloses:
wherein: the difference is due to a different shape of the image sensor and a light passed through the scope [different effective image shapes | Fig. 5 & 6].

Re. Claim 4, Jingu discloses:
wherein: the image sensor is rectangular and the effective image portion data is of circular image [Fig. 6 el Ia circular images].

Re. Claim 5, Jingu discloses:
wherein: the difference is due a different size of the image sensor and the scope [image pickup device size causes a difference in effective image captured |Figs 7 & 8, 0039] |Figs. 7 & 8, 0039].

Re. Claim 7, Jingu discloses:
a light which illuminates a target which corresponds to the effective image portion data [The image pickup optical system 11 is an optical system configured to form an optical image of an object from light incident via gas or liquid existing on an object side | Fig. 1 el 13& 26, 0025].

Re. Claim 8, Jingu discloses:
a lens system, wherein the executing of the control process by the circuitry generates information to focus the lens system on the basis of the evaluation information [Endoscope 1 is interpreteds as a lens system wherein when an automatic zoom mode is set, and an in-gas judgment is made, the zoom processing portion 33 performs automatic processing for generating display data by cutting out and enlarging an image portion in the image circle IC except a vignetting portion VP, in an image signal acquired by in-gas image pickup |0054-0056].

Re. Claim 9, Jingu discloses:
wherein: the executing of the control process by the circuitry generates white balance information to set a white balance of the medical image [White balance processor generates white balnce information |Fig.2 el 34].

Re. Claim 10, Jingu discloses:
wherein the circuitry is further configured to: sample luminance signals from the image sensor, and determine where the effective image portion data exists and the effective image portion data using the luminance signals [The controlling portion 28 functions as a judging portion configured to compare the average luminance of the vignetting measurement areas calculated by the vignetting measurement area average luminance calculating portion 32 with a predetermined threshold |0053].




Re. Claim 13, Jingu discloses:
wherein: the performing of the sampling in sampling frames changes at least one of a position and a size of the sampling frames [image position and size is adjusted according to user preference and or image portion target |0049, 0073].

Re. Claim 14, Jingu discloses:
wherein: the determining of where the effective image portion data exists specifies a diameter of the scope and a center position of the effective image portion data [Figs 5 and 6 diameter is specified| 0035].

Re. Claim 15, Jingu discloses:
wherein the circuitry is further configured to: set an evaluation value calculation target region used as the effective image portion using a diameter of the scope and a center position of the effective image portion data [the diameter of the image circle IC is larger than the short side of the image pickup surface of the image pickup device 12 and smaller than a long side |Figs 7 & 8, 0039].

Re. Claim 19, This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 20, This claim is interpreted and rejected for the same reason set forth in claim 3 & 5.

Re. Claim 21, This claim is interpreted and rejected for the same reason set forth in claim 4.

Re. Claim 22, This claim is interpreted and rejected for the same reason set forth in claim 20.

Re. Claim 24, This claim is interpreted and rejected for the same reason set forth in claim 8.

Re. Claim 25, This claim is interpreted and rejected for the same reason set forth in claim 9. 

Re. Claim 26, This claim is interpreted and rejected for the same reason set forth in claim 19.

Re. Claim 27, This claim is interpreted and rejected for the same reason set forth in claim 2.

Re. Claim 28, This claim is interpreted and rejected for the same reason set forth in claim 3.

Re. Claim 29, This claim is interpreted and rejected for the same reason set forth in claim 5.
Allowable Subject Matter
s 6, 11, 16-18, 23 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner




/HOWARD D BROWN JR/Examiner, Art Unit 2488